

116 HRES 493 IH: Condemning the persecution of Christians in China.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 493IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mrs. Hartzler (for herself and Ms. Speier) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the persecution of Christians in China.
	
 Whereas, according to the Department of State, there are an estimated 12,000,000 Chinese Catholics and 60,000,000 to 80,000,000 Chinese Protestants worshipping in both officially registered and unregistered churches in China;
 Whereas the activities of state-sanctioned religious organizations are regulated by the Chinese Communist Party, which manages all aspects of religious life;
 Whereas the practice of Christianity is overseen by four major entities: Three-Self Patriotic Movement, the China Christian Council, the Chinese Patriotic Catholic Association, and the Bishops Conference of Catholic Church in China;
 Whereas the Chinese government is actively seeking to control, govern, and manipulate all aspects of faith through the Sinicization of Religion, a process intended to shape religious traditions and doctrines so they conform with the objectives of the Chinese government and Communist Party;
 Whereas, on February 1, 2018, the Chinese government implemented new religious regulations that imposed restrictions on Chinese contacts with overseas religious organizations, required government approval for religious schools, websites, and any online religious services, and effectively banned unauthorized religious gatherings and teachings;
 Whereas, since February 1, 2018, forced closures of churches, arbitrary detention, and arrests of unregistered Christian clergy and practitioners have steadily increased;
 Whereas Chinese authorities actively harass, arrest, interrogate, and detain unregistered and registered Christian clergy and practitioners;
 Whereas Chinese authorities raid house churches and confiscate religious paraphernalia, including crosses and bibles;
 Whereas, according to the Department of State, churches experience increased restrictions and surveillance by the Chinese government, including efforts to install security cameras on church property;
 Whereas in Zhejiang Province, home to one of China’s largest Christian populations, crosses have been torn down from 1,200 to 1,700 churches since 2015;
 Whereas, as part of China’s Sinicization of Religion campaign, Beijing’s Zion Church was shut down as well as other unauthorized churches in Henan, Jiangxi, Zhejiang, Guangdong, Liaoning, and Hebei Provinces; Whereas while the Holy See’s recent deal with the Chinese government reportedly provides a Papal veto over Catholic bishops nominated by the government-supported Bishops Conference and was intended to protect religious freedom, persecution of Chinese Catholics has intensified and new restrictions on religious practice have been in place since the agreement was signed;
 Whereas a Catholic church in Xingjiang city of Yining had its three crosses, two bell towers, and two statues demolished by authorities, and religious features on the church’s exterior walls and mosaics were covered with paint;
 Whereas two Marian shrines were destroyed including the Our Lady of the Seven Sorrows in Dongergo, Shanxi Province, and Our Lady of Bliss in Anlong, Guizhou Province;
 Whereas, in June of 2019, Fujian Province officials issued requirements requiring Catholic priests to ban minors from church and education, to stop relationships with foreign Catholics, to end any missionary efforts, and to prohibit posting religious topics online;
 Whereas a Chinese official in Luoning county, Henan Province, recently erased the First Commandment from a list of the Ten Commandments hanging on a wall inside a church;
 Whereas it has been reported that China is going to re-write and issue a version of the Bible with the correct understanding of the text according to the government; Whereas Chinese authorities have banned children and students from attending church services;
 Whereas, in January 2018, Chinese authorities destroyed the 50,000-member Linfen Golden Lampstand Church;
 Whereas Chinese authorities have attempted to remove crosses and replace them with the Chinese flag and slogans praising the Communist Party and President Xi Jinping;
 Whereas state-sanctioned Protestant churches have also faced property destruction, cross removal, and closure by Chinese authorities;
 Whereas according to the United States Commission on International Religious Freedom, more than 5,000 Christians and 1,000 church leaders were arrested in 2018 because of their faith or religious practices;
 Whereas Chinese authorities torture lawyers, human rights defenders, and other prisoners of conscience of all faiths;
 Whereas, according to the Department of State, the Chinese government has imprisoned thousands of individuals of all faiths for practicing their religious beliefs and often labels them as cults;
 Whereas, as part of its crackdown, the Chinese government arbitrarily detained Pastor Wang Yi of Early Rain Covenant Church along with numerous church members, and blocked worshippers from entering the building;
 Whereas many Early Rain Covenant Church members were forced to renounce their faith and tortured in order to give confessions accusing Pastor Yi of making statements against the Chinese Communist Party;
 Whereas Pastor John Cao, a United States permanent resident from Greensboro, North Carolina, has been detained in a Chinese prison since March 2017 for his humanitarian and missionary work in Burma under contrived charges of organizing illegal border crossings;
 Whereas, since 1999, the Department of State has designated China as a country of particular concern under the International Religious Freedom Act;
 Whereas the Department of State has hosted Ministerials to Advance International Religious Freedom in 2018 and again in 2019 to engage like-minded allies to advance religious freedom protections globally, including by protecting vulnerable religious minorities; and
 Whereas, as the 2017 National Security Strategy of the United States explains, we must seek to advance American influence by protect[ing] religious freedom: Now, therefore, be it  That the House of Representatives—
 (1)reaffirms the commitment of the United States to promoting religious freedom in China and calls on the President and the Secretary of State to strengthen United States religious freedom diplomacy on behalf of Christians facing restrictions in China;
 (2)calls on the President, the Secretary of State, and the United States Trade Representative to ensure that trade negotiations include religious freedom conditions as mandated by the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201 et seq.);
 (3)encourages the President to use the authorities available under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), the Frank Wolf International Religious Freedom Act of 2016 (Public Law 114–281; 130 Stat. 1426), and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017; 22 U.S.C. 2656 note) to address particularly severe religious freedom restrictions in China by holding Chinese officials accountable for their complicity in egregious violations of internationally recognized human rights;
 (4)calls on the President, the Secretary of State, the Ambassador at Large for International Religious Freedom, and Members of Congress to leverage the growing network of foreign international religious freedom focused institutions and parliamentary groups;
 (5)urges the Ambassador at Large for International Religious Freedom to develop an action plan to creatively employ religious freedom programming;
 (6)calls on the President and Secretary of State to raise cases relating to religious or political prisoners at the highest levels with Chinese officials, such as the case of Pastor Wang Yi of the Early Rain Church, because experience demonstrates that consistently raising prisoner cases can result in improved treatment, reduced sentences, or in some cases, release from custody, detention, or imprisonment;
 (7)encourages Members of Congress to adopt a prisoner of conscience in China through the Lantos Human Rights Commission’s Defending Freedom Project, raise the case with Chinese officials, and work publicly for their release; (8)calls on the Chinese government to unconditionally release religious and political prisoners or, at the very least, ensure that detainees are treated humanely with access to family, the lawyer of their choice, independent medical care, and the ability to practice their faith while in detention; and
 (9)encourages the global faith community to speak in solidarity with the persecuted Christians in China.
			